Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,892,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-3 of U.S. Patent No. US 10,892,440 anticipate claims 1-4 of the instant application as shown in the following table. 
Instant Application 17570553
Patent No. US 10,892,440
Claim 1. A display device comprising:
a flexible substrate including a first region including a display region, a second region including a curved region, and a third region including a terminal region, the flexible substrate having a first surface and a second surface opposite to the first surface,
an organic EL element located in the display region;
a resin layer provided on the first surface of the flexible substrate, and continuously extending from the first region to the third region;
a first protective film provided on the resin layer;
a polarizing member on the first protective film, the polarizing member being smaller than the first protective film; and
a second protective film provided on the second surface of the first region, wherein
the resin layer is an adhesive bonding the first protective film to the organic EL element and thicker than the flexible substrate and has a first portion having a high degree of polymerization in the curved region and a second portion in the display region having a lower degree of polymerization than the first portion,
a border between the first portion and the second portion is in the first region and inner to an end of the first protective film, and
an edge of the first protective film extending along and adjacent to the second region is arranged in the first region in a cross-sectional view.

Claim 2. The display device according to claim 1, further comprising a spacer located between the first region and the third region, the spacer having a curved portion being in contact with the flexible substrate at the second region.
Claim 1. A display device, comprising:
a flexible substrate including a first region including a display region, a second region including a curved region, and a third region including a terminal region, the flexible substrate having a first surface and a second surface opposite to the first surface;
an organic EL element located in the display region;
a resin layer provided on the first surface of the flexible substrate, and continuously extending from the first region to the third region, the resin layer being located on the organic EL element in the display region;
a first protective film provided on the resin layer;
a polarizing member on the first protective film, the polarizing member being smaller than the first protective film,
at least two second protective films, wherein one of the second protective films is provided on the second surface of the first region and other one of the second protective films is provided on the second surface of the third region, and
a spacer located between the first region and the third region, the spacer having a curved portion being in contact with the flexible substrate at the second region and conformed to the shape of the second region,
wherein
the resin layer is an adhesive bonding the first protective film to the organic EL element and thicker than the flexible substrate, and has a first portion having a high degree of polymerization in the curved region and a second portion in the display region having a lower degree of polymerization than the first portion,
a border between the first portion and the second portion is in the first region and inner to an end of the first protective film, and
an edge of the first protective film extending along and adjacent to the second region is arranged in the first region in a cross-sectional view.
Claim 3. The display device according to claim 1, wherein in the first region, the resin layer is provided on another resin layer provided on the organic EL element.
Claim 2. The display device according to claim 1, wherein in the first region, the resin layer is provided on another resin layer provided on the organic EL element.
Claim 4. The display device according to claim 1, wherein the resin layer covers the curved region.
Claim 3. The display device according to claim 1, wherein the resin layer covers the curved region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871